Citation Nr: 0923851	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
December 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey in which service connection for PTSD 
was denied.

The veteran testified before the undersigned Veterans Law 
Judge in January 2006.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran argues that his PTSD is the result of stressful 
events that occurred during his active service.  In 
particular, he reported during VA examination conducted in 
September 2001 that a torpedo exploded on board the USS 
Howard W. Gilmore (AS-16).  During his hearing, the Veteran 
also testified that he witnessed several people electrocuted 
on board the USS Howard W. Gilmore.  The Veteran's 
representative noted that the time of the electrocutions 
could be narrowed down to January 1977.

Service personnel records are of poor quality but it appears 
that the Veteran served on board the USS Howard W. Gilmore 
from approximately February 1976 through August 1977, and on 
board the USS Fulton (AS-11) from approximately June 1977 
through December 1979.  Both ships were submarine tenders.  
The dates are approximate and overlap to allow the greatest 
probability of verifying the Veteran's averred stressors.

In May 2006, this case was remanded to obtain service records 
for both ships.  Specifically, the RO was directed to do the 
following:  

Give the veteran another opportunity to 
provide details concerning his PTSD 
stressors, including the month and year 
of each incident, name of the seaman who 
was injured, and the name(s) of the 
ship(s) in which the incidents occurred. 
Advise him that, if possible, he should 
provide names of other individuals who 
were also present when: a) the torpedo 
exploded on the ship, and b) his fellow 
seaman was electrocuted. Let him know 
that he can submit statements from fellow 
service members or others who witnessed 
or knew of the incidents, or who can 
confirm the veteran's proximity to them

and 
[c]ontact the JSRRC or other appropriate 
organization to obtain any operational 
reports, lesson learned documents, or 
similar record(s) chronicling the 
activities of, and any casualties 
sustained by, the USS Gilmore and USS 
Fulton for the time periods identified by 
the veteran for the stressor events, or 
(if he does not provide any such 
information) from January 1976 to January 
1977.

The RO attempted to comply with these directions, but 
achieved only partial success.

The RO sent the Veteran letters requesting the required 
information in May and September 2006, and January, March and 
December 2007.  The Veteran declined to respond.  The Board 
reminds the veteran that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The RO also sent letters to the National Archives, the 
National Personnel Records Center, and the Naval Historical 
Center.  However, although the RO requested data from January 
1976 through January 1977, the reports provided covered only 
the year 1976 for both ships.

Unfortunately, the claim must be again remanded to obtain 
data from January 1977 through August 1977 for the USS Howard 
W. Gilmore, and from June 1977 through December 1977 for the 
USS Fulton.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  The dates are approximate and overlap to allow the 
greatest probability of verifying the Veteran's averred 
stressors.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate 
organization, including the Naval 
Historical Center, any operational 
reports, Lessons Learned/Operational 
Reports (LLs/ORs), mishap and incident 
reports, deck logs or similar record(s) 
chronicling the activities of, and any 
casualties sustained by, the USS Howard 
W. Gilmore (AS-16) from January 177 
through August 1977, and for the USS 
Fulton (AS-11) from June 1977 through 
December 1977.  

2.  Only if the stressor(s) is/are) 
confirmed, schedule the Veteran for 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of any psychiatric 
pathology, including PTSD.  All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence, a copy of this remand, 
and a copy of the January 2006 transcript 
must be sent to the examiner for review.

The examiner is to provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed psychiatric 
pathology to include PTSD is in any way 
the result of his active service or, in 
the alternative, had its onset during his 
active service.  If PTSD is diagnosed and 
found to be related to active service, 
the examiner must specify the verified 
stressor upon which such causal 
relationship is based.

A complete rationale for any and all 
opinions expressed must be provided.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, adjudicate the 
claim for service connection for PTSD, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claim. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




